MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Oct 02 2020, 8:42 am
court except for the purpose of establishing
                                                                          CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
estoppel, or the law of the case.                                          and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Lisa Manning                                             Curtis T. Hill, Jr.
Danville, Indiana                                        Attorney General of Indiana
                                                         Frances Barrow
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Involuntary                                    October 2, 2020
Termination of the Parent-Child                          Court of Appeals Case No.
Relationship of:                                         20A-JT-737
M.T. (Minor Child),                                      Appeal from the Ripley Circuit
                                                         Court
and
                                                         The Honorable Ryan J. King,
J.M. (Father),                                           Judge
Appellant-Respondent,                                    Trial Court Cause No.
                                                         69C01-1910-JT-33
        v.

Indiana Department of Child
Services,
Appellee-Petitioner,



Robb, Judge.

Court of Appeals of Indiana | Memorandum Decision 20A-JT-737 | October 2, 2020                Page 1 of 13
                                Case Summary and Issue
[1]   J.M. (“Father”) appeals the termination of his parental rights to his child and

      presents the sole issue of whether the juvenile court’s termination of his parental

      rights was clearly erroneous. Concluding it was not clearly erroneous, we

      affirm.



                            Facts and Procedural History
[2]   M.T. (“Child”) was delivered prematurely on October 11, 2018. Child’s

      umbilical cord blood showed the presence of amphetamine, methamphetamine,

      and methadone. About a month after Child’s birth, the Department of Child

      Services (“DCS”) filed a child in need of services (“CHINS”) petition because

      Child had drugs in his system at birth, Mi.T. (“Mother”) tested positive for

      drugs, and Father was incarcerated since before Child’s birth. Child remained

      in the hospital for the first month of his life and has never been in Mother’s

      care.


[3]   An initial hearing was held on November 13 and Father admitted that he was

      “incarcerated and is unable to care for [Child]” and that Child is a CHINS.

      Exhibit, Volume 4 at 231. Based on these admissions, the juvenile court

      adjudicated Child a CHINS. When Child was discharged from the hospital on

      November 16, he was released to his maternal great-grandmother. On

      December 3, the juvenile court issued a dispositional order requiring, in part,

      that Father contact DCS every week; keep all appointments with service


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-737 | October 2, 2020   Page 2 of 13
      providers; not use, consume, or sell illegal substances; not consume alcohol;

      complete parenting and substance abuse assessments; submit to random drug

      screens; and attend all scheduled visitation with Child. Child was placed in

      foster care in January 2019.


[4]   Father has been incarcerated for most of Child’s life. Before Child’s birth,

      Father was incarcerated when he was charged with, among other things,

      battering Mother while she was pregnant, a separate drug charge, being an

      habitual offender, and failure to appear. In December 2019, Father was

      convicted of the above charges and sentenced to prison for five and one-half

      years with an additional eight and one-half years to be served on probation.

      However, Father was given 592 days credit time for his pretrial incarceration

      and will only serve about two years and nine months of actual prison time.

      Father’s expected release date is in mid-2021. See Transcript of Evidence,

      Volume 2 at 21.


[5]   Father was free on bond for about four months, May 22 to September 6, 2019.

      During this time, Father was supposed to continue “Fatherhood Engagement[;]

      do random drug screens[; and] participate in supervised visits.” Id. at 124.

      Father failed to maintain contact with DCS and did not regularly participate in

      visits, attending only four of ten offered supervised visits with Child. See

      Exhibit, Vol. 4 at 79. Father last saw Child on July 10, 2019, cutting off contact

      with DCS and missing the six remaining offered visits after learning that he had

      an outstanding arrest warrant. During the visits he attended, Father engaged

      minimally with Child, often passing Child off to his parents during the hour-

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-737 | October 2, 2020   Page 3 of 13
      long visits. The court appointed special advocate (“CASA”) did not believe that

      Father had established a “familiar bond” with Child. Tr., Vol. 2 at 196-97.


[6]   While in jail, Father earned certificates for substance abuse, anger management,

      domestic violence, and fatherhood engagement courses. Family therapist Ron

      Bulthuis teaches fatherhood engagement courses for DCS and worked with

      Father during Father’s incarceration. Bulthuis intended to continue offering

      Father services during the period Father was out on bond but “couldn’t contact

      him” because Father failed to reach out to him. Id. at 56. During their sessions,

      Bulthuis felt Father was disengaged, stating that Father was “not really

      interested in discussing [the services], [] he just did them.” Id. However, he

      awarded Father a certificate of completion. Bulthuis felt Father might have

      internalized the lessons but also testified that Father made little to no progress

      in services and did not know whether Father could apply what he learned.

      Father testified that he inquired about resuming visits with Child when he was

      re-incarcerated but never heard anything back. See id. at 247.


[7]   DCS’ initial plan was for reunification; however, due to Mother and Father’s

      noncompliance with the dispositional order, the plan was changed to adoption

      in August of 2019. On October 2, 2019, DCS filed a petition to terminate

      Father’s and Mother’s parental rights. On January 21 and 28, 2020, the juvenile

      court held the termination hearing. Mother did not participate in the

      termination hearing and does not participate in this appeal. Father was

      incarcerated at the time of the termination hearing but was able to participate.



      Court of Appeals of Indiana | Memorandum Decision 20A-JT-737 | October 2, 2020   Page 4 of 13
      After hearing evidence, the juvenile court terminated the parental rights of

      Mother and Father. Father now appeals.



                                 Discussion and Decision
                                     I. Standard of Review
[8]   The Fourteenth Amendment to the United States Constitution protects the right

      of parents to establish a home and raise their children. In re D.D., 804 N.E.2d

      258, 264 (Ind. Ct. App. 2004), trans. denied. The law provides for the

      termination of these rights when parents are unable or unwilling to meet their

      parental responsibilities. In re R.H., 892 N.E.2d 144, 149 (Ind. Ct. App. 2008).

      Although we acknowledge that the parent-child relationship is “one of the most

      valued relationships in our culture[,]” we also recognize that “parental interests

      are not absolute and must be subordinated to the child’s interests in determining

      the proper disposition of a petition to terminate parental rights.” Bester v. Lake

      Cnty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005) (internal

      quotations omitted). The involuntary termination of one’s parental rights is the

      most extreme sanction a court can impose because termination severs all rights

      of a parent to his or her children. See In re T.F., 743 N.E.2d 766, 773 (Ind. Ct.

      App. 2001), trans. denied. As such, termination is intended as a last resort,

      available only when all other reasonable efforts have failed. Id. The purpose of

      terminating parental rights is to protect children, not to punish parents. In re

      D.D., 804 N.E.2d at 265.



      Court of Appeals of Indiana | Memorandum Decision 20A-JT-737 | October 2, 2020   Page 5 of 13
[9]    When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge the credibility of witnesses. Lang v. Starke Cnty. Office of Family

       & Children, 861 N.E.2d 366, 371 (Ind. Ct. App. 2007), trans. denied. Instead, we

       consider only the evidence most favorable to the judgment and the reasonable

       inferences that can be drawn therefrom. Id. In deference to the juvenile court’s

       unique position to assess the evidence, we will set aside its judgment

       terminating a parent-child relationship only if it is clearly erroneous. In re

       L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied, cert. denied, 534

       U.S. 1161 (2002). Thus, if the evidence and inferences support the decision, we

       must affirm. Id.


[10]   The juvenile court entered findings of fact and conclusions thereon as required

       by Indiana Code section 31-35-2-8(c), and we therefore apply a two-tiered

       standard of review. Bester, 839 N.E.2d at 147. We first determine whether the

       evidence supports the findings, then determine whether the findings support the

       judgment. Id. “Findings are clearly erroneous only when the record contains no

       facts to support them either directly or by inference.” Quillen v. Quillen, 671

       N.E.2d 98, 102 (Ind. 1996). A judgment is clearly erroneous only if the findings

       do not support the court’s conclusions or the conclusions do not support the

       judgment. Id.


                      II. Statutory Framework for Termination
[11]   To terminate parental rights, Indiana Code section 31-35-2-4(b)(2) requires DCS

       to prove, in relevant part:


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-737 | October 2, 2020   Page 6 of 13
               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       DCS must prove the foregoing elements by clear and convincing evidence. Ind.

       Code § 31-37-14-2; In re V.A., 51 N.E.3d 1140, 1144 (Ind. 2016). If a juvenile

       court determines the allegations of the petition are true, then the court shall

       terminate the parent-child relationship. Ind. Code § 31-35-2-8(a).


                                  III. Remedy of Conditions
[12]   We begin by noting that Father does not challenge any of the juvenile court’s

       findings; therefore, we accept the findings as true. McMaster v. McMaster, 681

       N.E.2d 744, 747 (Ind. Ct. App. 1997). Instead, Father challenges the juvenile

       court’s conclusion that there is a reasonable probability that the conditions that


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-737 | October 2, 2020   Page 7 of 13
       led to Child’s removal and continued placement outside of Father’s care will

       not be remedied.


[13]   To determine whether such conditions will be remedied we engage in a two-

       step analysis: “First, we must ascertain what conditions led to [Child’s]

       placement and retention in foster care. Second, we determine whether there is a

       reasonable probability that those conditions will not be remedied.” In re K.T.K.,

       989 N.E.2d 1225, 1231 (Ind. 2013) (quotation omitted). With respect to the

       second step, we judge the parent’s fitness to care for the child at the time of the

       termination hearing, taking into consideration evidence of changed conditions.

       In re E.M., 4 N.E.3d 636, 643 (Ind. 2014). In making these decisions the

       juvenile court must “evaluate the parent’s habitual patterns of conduct to

       determine the probability of future neglect or deprivation of the child.” In re

       J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans denied. Habitual conduct

       may include criminal history, drug and alcohol abuse, history of neglect, failure

       to provide support, and lack of adequate housing and employment, but the

       services offered to the parent and the parent’s response to those services can

       also be evidence of whether conditions will be remedied. A.D.S v. Ind. Dep’t of

       Child Servs., 987 N.E.2d 1150, 1157 (Ind. Ct. App. 2013), trans. denied. DCS “is

       not required to provide evidence ruling out all possibilities of change; rather, it

       need establish only that there is a reasonable probability the parent’s behavior

       will not change.” In re I.A., 903 N.E.2d 146, 154 (Ind. Ct. App. 2009).


[14]   Here, Child was initially removed from Father’s care due to Father’s

       incarceration and inability to care for him. We conclude there is sufficient

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-737 | October 2, 2020   Page 8 of 13
       evidence to support the juvenile court’s conclusion that a reasonable probability

       exists that these conditions will not be remedied.


[15]   First, Father has been incarcerated most of Child’s life and has an extensive

       criminal history, which is comprised of the following convictions:


               Obtaining a Controlled Substance by Fraud or Deceit, a Class D
               Felony, and Possession of Marijuana/hash oil/hashish, a Class
               A Misdemeanor, in 2014 with a probation violation; Possession
               of Schedule I, II, III, or IV Controlled Substance, a Class D
               Felony, in 2014 with a probation violation in 2015; Visiting a
               Common Nuisance, a Class B Misdemeanor, in 2015; possession
               of marijuana, a Class B Misdemeanor, in 2016 with a probation
               violation in 2017; Invasion of Privacy - violates protective order,
               a Class A Misdemeanor, in January, 2018 with a probation
               violation in April, 2018; Invasion of Privacy, a Level 6 Felony
               and Perjury, a Level 6 Felony, in May, 2019; and, the present
               offense Count I, Battery Resulting in Bodily Injury to a Pregnant
               Woman, a Level 5 Felony, Count II, Possession of
               Methamphetamine, a Level 6 Felony, Count VIII, Failure to
               Appear, a Level 6 Felony, and Habitual Offender Sentencing
               Enhancement.


       Exhibit, Vol. 5 at 14.

[16]   Next, during the four months of this case Father was not incarcerated, he failed

       to comply with services. Jessie Cutter, the DCS case manager assigned to

       Child’s case, testified that Father did not participate in services while not

       incarcerated. See Tr., Vol. 2 at 124-25. Specifically, Cutter stated that Father

       could not be located “eighty percent . . . of the time” he was not incarcerated.

       Id. at 130. During this time that Father could not be located he did not submit

       drug screens. Id. at 124-25. In the four months Father was not incarcerated, he
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-737 | October 2, 2020   Page 9 of 13
       was offered ten visits with Child but chose to only attend four. Father’s absence

       at supervised visits was a choice. He admits that he “avoided later visits after he

       discovered he had an outstanding arrest warrant.” Brief of Appellant at 13.


[17]   Lastly, although Father participated in fatherhood engagement classes while

       incarcerated, he put forth minimal effort toward the classes and failed to make

       any progress. Class instructor Bulthuis testified that Father never seemed fully

       engaged in the program and that Father failed to participate in discussions on a

       couple occasions. Tr., Vol. 2 at 56. Bulthuis explained that Father would “just

       kind of sit there, and give a very short answer yes, no.” Id. at 56-57. Bulthuis

       opined that Father internalized the lessons but testified that he did not know

       whether Father would be able to apply what he had learned. Id. at 64. In

       addition, at the termination hearing, Father was unable to answer specific

       questions about the training he received while incarcerated, such as what the

       homework consisted of or what he had learned in the training. See id. at 239-40.

       Father even testified that he did not “know how to take care of a child.” Id. at

       242. While incarcerated, Father did not learn practical skills pertaining to

       raising Child, such as how to hold a child, yet only attended four out of ten

       supervised visits which would have afforded him the best opportunity to learn

       such skills.


[18]   This court has held that a parent’s pattern of unwillingness or lack of

       commitment to address parenting issues and to cooperate with services

       demonstrates the requisite reasonable probability that the conditions will not

       change. Lang, 861 N.E.2d at 372. Such is the case here. Father put forth

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-737 | October 2, 2020   Page 10 of 13
       minimal effort while incarcerated, did not perform services required for

       reunification while not incarcerated, and his current incarceration “along with

       his high likelihood to reoffend demonstrate [his] inability to be able to care for

       [C]hild in the future.” Appealed Order at 4; see also In re A.W., 62 N.E.3d 1267,

       1273 (Ind. Ct. App. 2016) (stating “the court may find that a parent’s past

       behavior is the best predictor of [their] future behavior”). The juvenile court did

       not err when it concluded that there is a reasonable probability that the

       conditions resulting in Child’s removal will not be remedied.


                             IV. Threat to Child’s Well-being
[19]   Father also challenges the juvenile court’s conclusion that there is a reasonable

       probability that the parent-child relationship poses a threat to the well-being of

       Child. Having concluded the evidence is sufficient to show a reasonable

       probability the conditions resulting in Child’s continued placement outside of

       Father’s care will not be remedied, we are not required to consider whether the

       parent-child relationship poses a threat to Child’s well-being. See In re L.S., 717

       N.E.2d at 209 (“The statute is written in the disjunctive; it requires the trial

       court to find only one of the . . . requirements of subsection (B) by clear and

       convincing evidence”). However, for the sake of completeness, we will address

       it briefly.


[20]   Father contends this conclusion is erroneous because the undisputed record

       shows that Father was making efforts and he has “completed prison programs

       that will aid him in parenting upon his release.” Reply Brief of Appellant at 6.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-737 | October 2, 2020   Page 11 of 13
       We conclude the juvenile court’s findings support its conclusion that the parent-

       child relationship with Father poses a threat to Child’s well-being.


[21]   In determining whether the continuation of a parent-child relationship poses a

       threat to a child, the juvenile court should consider a parent’s habitual pattern

       of conduct to determine whether there is a substantial probability of future

       neglect or deprivation. In re A.P., 981 N.E.2d 75, 81 (Ind. Ct. App. 2012). The

       juvenile court should also judge a parent’s fitness to care for a child as of the

       time of termination proceedings, taking into consideration evidence of changed

       conditions. Id. When the evidence shows that the child’s emotional and

       physical development is threatened, termination of the parent-child relationship

       is appropriate. In re L.S., 717 N.E.2d at 210-11.


[22]   Here, the evidence in the record reveals that Father lacks a “familiar bond”

       with Child, Tr., Vol. 2 at 196; has been incarcerated for all but four months of

       Child’s life; and, while not incarcerated, failed to take advantage of numerous

       opportunities to establish a bond with Child through supervised visits. In the

       four months Father was not incarcerated, he was offered ten visits with Child

       but chose to only attend four. During these visits Father engaged minimally

       with Child, as Cutter testified that Father “handed [Child] off to his parents the

       majority of the time.” Id. at 133. And Father “never changed a diaper” and

       “only fed [Child] once.” Id.


[23]   Father will be incarcerated until mid-2021 and presented no evidence that he

       had plans for suitable housing or employment after his release. See id. at 237-38.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-737 | October 2, 2020   Page 12 of 13
       And “[a] parent’s historical inability to provide adequate housing, stability and

       supervision coupled with a current inability to provide the same will support a

       finding that” parental rights may be terminated. In re A.K., 924 N.E.2d 212,

       221(Ind. Ct. App. 2010) (quoting Castro v. State Office of Family and Children, 842

       N.E.2d 367, 374 (Ind. Ct. App. 2006)). While in jail, Father earned

       certifications of completion for substance abuse, anger management, domestic

       violence and fatherhood engagement courses. However, Bulthuis testified that

       he “ha[d] no idea” if Father would be able to apply any lessons learned from

       the fatherhood engagement course because he showed little to no progress. Tr.,

       Vol. 2 at 64. In his testimony, Father even agreed that he did not “know how to

       take care of a child.” Id. at 242.


[24]   The evidence in the record and the juvenile court’s findings sufficiently support

       the conclusion that the continuation of the parent-child relationship poses a

       threat to Child’s well-being.



                                               Conclusion
[25]   We conclude that the juvenile court’s findings support its judgment terminating

       Father’s parental rights. Therefore, the juvenile court’s order is not clearly

       erroneous. Accordingly, we affirm.


[26]   Affirmed.


       Crone, J., and Brown, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-737 | October 2, 2020   Page 13 of 13